TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-01-00293-CV



  North Texas Higher Education Authority, Inc. and Panhandle-Plains Higher Education
                             Authority, Inc., Appellants

                                                  v.

 Murray Watson, Jr.; Pecos Higher Education Authority, Inc.; Brazos Higher Education
     Authority; Texas Bond Review Board; Rick Perry; Bill Ratliff; Carol Keeton
             Rylander; James E. “Pete” Laney; and Jim Buie, Appellees



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
      NO. GN000135, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



PER CURIAM

               Appellants have moved to dismiss this appeal as moot. Appellees Murray Watson,

Jr., Pecos Higher Education Authority, Inc., and Brazos Higher Education Authority dispute that the

appeal is moot. However, they agree that appellants are free to dismiss the appeal under Texas Rule

of Appellate Procedure 42.1(a)(2) (appellant may dismiss as long as no party is prevented from

seeking any relief to which it would otherwise be entitled). The other appellees do not oppose the

motion to dismiss.

               Accordingly, without expressing any opinion on whether the appeal is moot, we grant

appellant’s motion as to the relief of dismissal and dismiss the appeal.


Before Chief Justice Aboussie, Justices B. A. Smith and Puryear

Dismissed on Appellant’s Motion

Filed: September 13, 2001

Do Not Publish